Citation Nr: 1539987	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-17 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral hand disability. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in January 2012 and March 2012.

In his July 2012 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board at the RO in connection with his claim.  The Veteran was sent a letter informing him that a hearing was scheduled for August 18, 2015.  He failed to report for that hearing.  Because the Veteran has neither submitted good cause for failure to appear nor requested that the hearing be rescheduled, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a September 2011 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran has reported that he has noted gradual decrease in his hearing since he exited active service in 1993.  The Veteran's military occupational specialty (MOS) was a cannon crewmember and is noted to be highly probable for acoustic trauma.  

The September 2011 examiner opined that the Veteran's hearing loss was less likely than not related to his active service.  The examiner noted that the Veteran's hearing loss did not begin until after his active service and that an audiogram in 1993 reported puretone thresholds within normal limits.  However, the Board notes that in February 1992, the Veteran's puretone thresholds were reported to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
0
5
0
0
0

 

In March 1993, the Veteran's puretone thresholds were reported to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
10
LEFT
15
5
10
5
10

While VA considers "normal hearing" to exist from zero to 20 decibels, the Board notes that threshold shifts occurred at the 500 hertz frequency, the 2000 hertz frequency, and 4000 frequency that were not discussed by the VA examiner.  Particularly, the Board notes that the Veteran had a 15 decibel shift of his left ear at the 500 hertz frequency from February 1992 to March 1993, and 10 decibel shifts at the 4000 hertz frequency bilaterally during this time period. 

In Hensley v. Brown, the Court of Appeals for Veteran's Claims (the Court) noted VA's criteria for hearing loss under 38 C.F.R. § 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even though hearing was found to be within normal limits at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, the Court noted the Secretary's position that "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes." 

In this instance, the Veteran's MOS indicates that it is highly probable that the Veteran was exposed to acoustic trauma and his treatment records indicate an upward shift in hearing thresholds within a year prior to his separation from service in April 1993.  Accordingly, the Board finds that an audiological opinion should be sought that addresses whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Regarding the Veteran's claim for service connection for a bilateral hand disability, the Board notes that no VA examination has been afforded in relation to this condition.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has claimed service connection for "numbness in hands" that began in 1998.  The Veteran's medical records indicate that he has been diagnosed gout that causes pain and swelling in the joints of his hands bilaterally since this time.  The Veteran is currently service-connected for "gouty arthritis, left knee."  As the Veteran is service-connected for a "gout-related" condition of his left knee, the Board finds that a VA examination should be afforded regarding whether the Veteran's bilateral hand condition is secondary to this condition.  
 
Further, the Veteran is service connected for degenerative disc disease of the lumbar spine.  A 2012 VA examination of the Veteran's lumbar spine reported that the Veteran has pain in the back that is constant and radiate up the back to his shoulders.  These symptoms may be related to the condition being claimed by the Veteran.  Additionally, the Veteran's service treatment records indicate that in November 1992 the Veteran reported thoracic back pain while in service and was noted to have right thoracic scoliosis.  The Board finds that a medical opinion should be sought regarding a relationship between the Veteran's current condition and these symptoms.      

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current bilateral hearing loss.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred as a result of his active service.  The examiner should specifically discuss the Veteran's threshold shifts of 15 decibels in the 500 hertz frequency of his left ear and 10 decibels in the 4000 hertz frequency bilaterally that occurred during the Veteran's active service and were documented at separation from service.  

Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  A thorough rationale should be provided for all opinions expressed.  

2. Schedule the Veteran for a VA examination to determine the following: 

a. Whether the Veteran has any current disability of either of his bilateral hands and if so, if it is at least as likely as not (a 50 percent or greater probability) that the condition was incurred during, or as a result of, his active service, including due to thoracic scoliosis noted on November 20, 1992. 

b. Whether any current disability of either of his bilateral hands is at least as likely as not (a 50 percent or greater probability) a result of his service-connected "gouty arthritis, left knee."

c. Whether any current disability of either of his bilateral hands is at least as likely as not (a 50 percent or greater probability) a result of his service-connected "degenerative disc disease of the lumbar spine."  If not, please discuss the findings of the December 2012 VA examiner that the Veteran has "pain in the back that is constant and radiates up the back to his shoulders."

Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  A thorough rationale should be provided for all opinions expressed.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




